Case 1:20-cv-01132-JDB Document 64-2 Filed 01/19/21 Page 1 of 2




                    Exhibit B
                                                               Case 1:20-cv-01132-JDB Document 64-2 Filed 01/19/21 Page 2 of 2


                                                                                                                                 Meeting Minutes/
Agency/Commission                            Wesbite                                                            Meeting Agenda   Transcripts/Summary   Recommendations/Report   Founding Documents   Meeting Notice   Other
Department of Education/National Advisory                                                                                                                                                                             Written Meeting Statements
Committee on Institutional Quality and                                                                                                                                                                                Meeting Powerpoint Presentations
Integrity                                    https://sites.ed.gov/naciqi/archive-of-meetings/                   x                x                     x                        x                    x                Request for Written Comments
Office of National Drug Control
Policy/Commission on Combating Drug          https://www.whitehouse.gov/ondcp/presidents-                                                                                                                             Meeting videos
Addiction and the Opioid Crisis              commission/meetings/                                               x                x                     x                                             x                Written Meeting Statements
Office of Personnel Management/Federal       https://www.opm.gov/policy-data-oversight/pay-leave/pay-
Salary Council                               systems/general-schedule/#url=Federal-Salary-Council                                x                     x


Office of Personnel Management/Federal       https://www.opm.gov/policy-data-oversight/pay-leave/pay-
Prevailing Rate Advisory Committee           systems/federal-wage-system/#url=FPRAC                                              x                     x                        x



                                                                                                                                                                                                                      Notices of New Appointments
Federal Communications                                                                                                                                                                                                Meeting Presentations
Commission/Broadband Deployment Advisory                                                                                                                                                                              Meeting Videos
Committee                                https://www.fcc.gov/broadband-deployment-advisory-committee            x                                      x                        x                    x                Meeting Discussion and Report Drafts
Federal Communications                                                                                                                                                                                                Group Rosters                 Meeting
Commission/Consumer Advisory Committee https://www.fcc.gov/consumer-advisory-committee                          x                x                     x                        x                    x                Videos
Federal Deposit Insurance
Corporation/Advisory Committee on
Community Banking                        https://www.fdic.gov/communitybanking/                                 x                x                                              x                    x                Meeting Videos
                                                                                                                                                                                                                      Email Contact to Obtain Meeting
Environmental Protection Agency/Children's   https://www.epa.gov/children/childrens-health-protection-advisory-                                                                                                       Materials
Health Protection Advisory Committee         committee-chpac                                                    x                                      x                        x                    x                Comment Letters


Environmental Protection Agency/Human                                                                                                                                                                                 List of meeting documents that can be
Studies Review Board                         https://www.epa.gov/osa/human-studies-review-board                 x                x                     x                        x                    x                requested through FOIA


                                                                                                                                                                                                                      Member Professional Descriptions
Environmental Protection Agency/Science                                                                                                                                                                               Meeting Presentation Materials Ethics
Advisory Committee on Chemicals              https://www.epa.gov/tsca-peer-review                               x                x                                              x                                     Training Material
Department of Treasury/Internal Revenue      https://www.irs.gov/tax-professionals/internal-revenue-service-                                                                                                          Membership Balance Plan
Service Advisory Council                     advisory-council-facts                                                                                    x                        x                                     Member Biographies
Department of Treasury/Financial Research                                                                                                                                                                             Presentation Materials
Advisory Committee                           https://www.financialresearch.gov/frac/                            x                x                     x                        x                    x                Member Biographies
President's Council on Jobs and              https://obamawhitehouse.archives.gov/administration/advisory-                                                                                                            Meeting Videos
Competitiveness                              boards/jobs-council                                                                 x                                                                                    Meeting Transcripts

Office of Science and Technology Policy/
President's Council of Advisors on Science and https://obamawhitehouse.archives.gov/administration/eop/ostp/pca                                                                                                       Meeting Videos
Technology                                     st                                                               x                x                     x                                                              Meeting Presentation Powerpoints


                                          https://obamawhitehouse.archives.gov/administration/advisory-                                                                                                               Meeting Video
The President's Management Advisory Board boards/pmab                                                           x                                      x                        x                                     Meeting Powerpoint Presentation
Department of State/Advisory Committee on
International Economic Policy             https://2001-2009.state.gov/e/eeb/adcom/c666.htm                      x                x                     x                        x                                     Meeting Powerpoint Presentations
Department of State/U.S. Advisory
Commission on Public Diplomacy            https://www.state.gov/pdcommission/                                                    x                     x                        x                                     Committee Member List
Department of Housing and Urban
Development/Housing Counseling Federal       https://www.hudexchange.info/programs/housing-counseling/federal-                                                                                                        Meeting Videos
Advisory Committee                           advisory-committee/                                               x                 x                     x                        x                    x                Meeting Powerpoint Presentations

                                                                                                                                                                                                                      Meeting Handout Materials
Department of Homeland Security/Homeland https://www.dhs.gov/homeland-security-academic-advisory-council-                                                                                                             Committee Member List
Security Academic Advisory Council        hsaac                                                           x                      x                     x                        x                                     Press Releases and Blog Posts
Department of Homeland Security/Technical
Mapping Advisory Council                  https://www.fema.gov/technical-mapping-advisory-council         x                      x                     x                        x                    x                Reading Materials and Reference List
